DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	Applicant's amendment filed 2/25/2022 has been received and entered into the record. As a result, claims 1, 5, 7, 12, 13, and 15 have been amended. Therefore, claims 1-3, 5-9, 11-13, and 15-17 are presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9, 11-13, 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,268,392 in view of Huang [U.S. Pub. 2012/0239918].
Claims 1-3, 5-9, 11-13, 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,958,929 in view of Huang [U.S. Pub. 2012/0239918].
Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:
Instant Application
U.S. Pat. 9,268,392 (not in order)
U.S. Pat. 9,958,929 (not in order)
1. An information processing apparatus to which one or more optional devices are connectable, the information processing apparatus comprising: 
1. An information processing apparatus to which an external device is attachable, the information processing apparatus comprising: 
1. An image forming apparatus comprising: 

a power switch; 
one or more processors; and 
one or more memory devices storing executable instructions, which when executed by the one or more processors, cause the information processing apparatus to: 
 information processing apparatus

operation to turn off the power switch is detected;

a control unit
a power switch 

a memory device that stores a set of instructions; and 
at least one processor that executes the instructions to:

in start processing from a first OFF state, initialize the one or more optional devices and shift a power state of the information processing apparatus to an ON state according to an ON operation of the power switch; 
an initialization unit configured to, in a case where the information processing apparatus is activated from a power-off state, execute initialization of the external device attached to the information processing apparatus; 
execute, in a case where the image forming apparatus is activated from the power-off state, acquisition of information about one or more optional devices attached to the image forming apparatus,
shift the power state of the information processing apparatus from the ON state to a second OFF state different from the first OFF state according to an OFF operation of the power switch;
a detection unit configured to detect an operation to turn off a power switch, a storing unit configured to store settings of a pre-set power state to which the information processing apparatus is to be shifted in a case where the operation to turn off the power switch is detected;
if the image forming apparatus is returned from a suspended state
shift the power state of the information processing apparatus from the second OFF state to the ON state without initializing the one or more optional devices according to an ON operation of the power switch; 
the information processing apparatus is activated from a power-off state

 the information processing apparatus is returned from the power-saving state
determine, if the image forming apparatus is returned from a suspended state,
obtain and store first configuration information of the one or more optional devices connected to the information processing apparatus before the power state of the information processing apparatus is shifted from the ON state to the second OFF state; and 
a first acquisition unit configured to acquire information on the external device attached to the information processing apparatus before the information processing apparatus is shifted to the power-saving state;

a storing device that stores store settings of a pre-set power state to which the image forming apparatus is to be shifted in a case where an operation to turn off a power switch is detected; 

in start processing from the second OFF state, obtain second configuration information of the one or more optional devices connected to the information processing apparatus in the second OFF state, and
a second acquisition unit configured to acquire information on the external device attached to the information processing apparatus after the information processing apparatus is returned from the power-saving state; and 
in a case where it is determined that there has been the installation of the new optional device on the image forming apparatus, the removal of the optional device from the image forming apparatus, the addition of the new optional device, or the replacement of the optional device
in a case where the obtained second configuration information is different from the stored first configuration information, display predetermined information that prompts a user to start the Attorney Docket: 10114168US03information processing apparatus on a display device while the power state of the information processing apparatus is the second OFF state,
the power state of the information processing apparatus from the standby state to the power-off state, 
in a case where the information stored in the storage unit is inconsistent with the information acquired by the second acquisition unit, even if the power-saving state is set as the pre-set power state to which the information processing apparatus is to be shifted

2) The information processing apparatus according to claim 1, wherein the control unit prompts a user to execute the initialization of the external device in a case where the information stored in the storage unit is inconsistent with the information acquired by the second acquisition unit.
shift, in response to a detection of the operation to turn off the power switch, the power state of the image forming apparatus from a standby state to the power-off state even if the suspended state is set as the pre-set power state to which the image forming apparatus is to be shifted, in a case where it is determined that there has been the installation of the new optional device on the image forming apparatus

3) The image forming apparatus according to claim 1, wherein the at least one processor executes instructions in the memory device to prompt a user to restart the image forming apparatus in a case where it is determined that there has been the installation of the new optional device on the image forming apparatus, the removal of the optional device from the image forming apparatus, the addition of the new optional device, or the replacement of the optional device.
the start of the information processing apparatus being start processing to initialize the one or more optional devices and shift the information processing apparatus from the first OFF state to the ON state, and 
 in a case where the information processing apparatus is activated from a power-off state, execute initialization of the external device attached to the information processing apparatus
execute, in a case where the image forming apparatus is activated from the power-off state, acquisition of information about one or more optional devices attached to the image forming apparatus
in a case where the obtained second configuration information is not different from the stored first configuration information, shift the power state of the information processing apparatus from the second OFF state to the ON state.

shift, in response to the detection of the operation to turn off the power switch, the power state of the information processing apparatus from a standby state to the pre-set power state, in a case where the information stored in the storage unit is consistent with the information acquired by the second acquisition unit 
initialize, based on the acquired information about the one or more optional device, at least one of the processor and the one or more optional devices.


	Where Huang [U.S. Pub. 2012/0239918] teaches shifting an information processing apparatus from an ON state to a second OFF state different from the first OFF state ("whether the user selects to enter the hibernate state or the soft-off state [par. 0042]" and "determine again whether the fast boot mode is actuated, wherein the fast bot mode is actuated by setting the fast boot unit [par. 0044]" where [fig. 4: entering sleeping state (S36)] is different from [fig. 4: turning off the power (S39)]), shifting the power state of the information processing apparatus from the second OFF state to the ON state without initializing the one or more optional devices according to an ON operation (see [fig. 4] where the ON operation (S37) is receiving during the sleeping state (S36) and "Upon actuation of the fast boot mode and entry into the sleeping state, the configuration settings of the devices are stored in the RAM 10. If it is detected that there is no change in the devices, the fast boot unit 16 will read the configuration settings stored in the RAM 10, so as to restore the original configuration settings and reload the operating system [par. 0047]"), and in a case where obtained second configuration information is not different from first configuration information, shifting the power state of the information processing apparatus from the second OFF state to the ON state ("Re-detecting whether there is a change in devices (step S38): the detecting unit 18 detects whether there is a change in the hardware or peripheral devices of the computer system [par. 0047]" and [fig. 4: loading operating system (S32)]).
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have utilized Huang's teachings within the claim scope of U.S. Pat. 9,268,392 and U.S. Pat. 9,958,929, for the benefit of being able to quickly start a device if a configuration has not been altered. 

Response to Arguments
Applicant’s arguments with respect to the double patenting rejection have been considered but are moot in light of the new grounds of rejection necessitated by Applicant's amendment. See above double patenting rejection for details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119